EXHIBIT 10.26.2

EXECUTION VERSION

 

AMENDMENT NO. 1

TO

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

LJ VP HOLDINGS LLC

 

THIS AMENDMENT NO. 1 (this “Amendment”) to that certain SECOND AMENDED AND
RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF LJ VP HOLDINGS LLC dated the
17th day of March, 2015 (the “Original Agreement”) is made this 24th day of
November, 2015 (the “Amendment Date”) by and among LJ VP Holdings LLC (the
“Company”), Penske Truck Leasing Corporation, a Delaware corporation with its
offices at 2675 Morgantown Road, Reading, Pennsylvania 19607 (as further defined
in the Original Agreement, “PTLC”), and Penske Automotive Group, Inc., a
Delaware corporation with its offices at 2555 Telegraph Road, Bloomfield Hills,
Michigan 48302 (as further defined in the Original Agreement, “PAG”).  GE
Capital Memco, LLC, a Delaware limited liability company with offices at 901
Main Avenue, 6th Floor, Norwalk, CT 06851 (as further defined in the Original
Agreement, “Memco”), is a party to this Amendment and the Original Agreement for
purposes of the GE Protection Provisions (as defined in the Original Agreement)
until the GE Termination Date (as defined in the Original Agreement).

WITNESSETH:

 

WHEREAS, pursuant to the Original Agreement, the Company, PTLC and PAG had
certain obligations to General Electric Capital Corporation, a Delaware
corporation incorporated in 2000 (“GECC”);

WHEREAS, on the date hereof, contemporaneously with this Amendment, GECC is
contributing and assigning to GE Credit Corporation of Tennessee, a Tennessee
corporation (“GE Tennessee”), all of GECC’s right, title and interest in and to
(i) that certain Amended and Restated Co-Obligation Fee, Indemnity and Security
Agreement among GECC, PTLC and Penske System, Inc. (“Penske System”) and that
certain Amended and Restated Co-Obligation Fee, Indemnity and Security Agreement
between GECC and PAG, each dated March 17, 2015 (collectively, the “Original
COFIS Agreements”) and (ii) its beneficial interests and rights and remedies
under the Original Agreement;

WHEREAS, on the date hereof, contemporaneously with this Amendment and such
assignments and contributions, PTLC, Penske System and PAG are entering into
letter agreements confirming such assignments and acknowledging how the Original
COFIS Agreements will be hereafter interpreted (as so confirmed, collectively,
the “COFIS Agreements”);

WHEREAS, the parties to the Original Agreement desire to make revisions to its
terms to reflect the assignment to GE Tennessee;

WHEREAS, all of the outstanding stock of GE Tennessee will be contributed to GE
Capital US Holdings, Inc., together with a contribution of substantial other
assets of GECC and thereafter the entity that is obligor with respect to the
Bonds and the Bond Indenture will merge with and





 

--------------------------------------------------------------------------------

 



into General Electric Company (“GE”), which will thereby become the obligor with
respect to the Bonds and the Bond Indenture as defined in the Original
Agreement;

NOW, THEREFORE, in consideration of the foregoing premises, the undertakings set
forth and described herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the Company,
PTLC, PAG and Memco, intending to be legally bound, covenant and agree as
follows:

1. The amendments contained in this Amendment are effective on the date hereof
contemporaneously with the contribution and assignment to GE Tennessee of GECC’s
beneficial rights under the Original Agreement and of GECC’s right, title and
interest in and to the Original COFIS Agreements.  References to sections are to
sections of the Original Agreement.

2. Definitions.

(a)The following definitions are added to Article 2 of the Original Agreement:

Section 2.6A  Amendment Date.  “Amendment Date” shall mean the date of Amendment
No. 1 to this Agreement.

Section 2.24A  Confirmation Letters.  “Confirmation Letters” shall mean those
certain letters dated the Amendment Date between on the one hand GECC and GE
Tennessee and on the other hand, PAG with respect to its Indemnification
Agreement or PTLC and Penske System, Inc. with respect to their Indemnification
Agreement.

Section 2.35A  Final Restructuring Date.  “Final Restructuring Date” shall mean
the time and date on which GE Capital US Holdings and other businesses
then  conducted by GECC and its subsidiaries become subsidiaries of GE Capital
Global Holdings.

Section 2.39A  GE Capital US Holdings.  “GE Capital US Holdings” shall mean GE
Capital US Holdings, Inc., a Delaware corporation.

Section 2.39B  GE Capital Global Holdings.  “GE Capital Global Holdings” shall
mean GE Capital Global Holdings, LLC, a Delaware limited liability company and a
wholly owned subsidiary of GE.

Section 2.56A  Initial Restructuring Date.  “Initial Restructuring Date” shall
mean the time and date on which GE Capital US Holdings becomes the owner of  all
of the outstanding capital stock of GE Tennessee.

(b)The following definitions in Article 2 are amended.

(i)



Section 2.13 (Bonds) is amended by adding “prior to the Amendment Date and to GE
Tennessee from and after the Amendment Date” in the fifth line after the term
“GECC”.

(ii)



Section 2.40 is amended in its entirety and replaced by:





2

--------------------------------------------------------------------------------

 



2.40  GE Logistics Holdco.  “GE Logistics Holdco” shall mean Logistics Holding
LLC, a Delaware limited liability company formerly Logistics Holding Corp., a
Delaware corporation.

(iii)



Section 2.41 (GE Protection Provisions) is amended by:

1. replacing the first reference to “GECC” with “GECC or GE Tennessee”; and

2.deleting the last sentence in that section and replacing it with the
following:

“The provisions of Article 13 and Section 15.2-15.9 in effect as of the date
hereof shall continue in place and shall apply to any matter or dispute relating
to Memco, GECC or GE Tennessee regardless of any changes which may be made to
those provisions subsequent to the date hereof, unless Memco provides its prior
written consents to such amendment.”

(iv)



Section 2.42 is amended in its entirety and replaced by:

2.42 GE Tennessee.  “GE Tennessee” shall have the meaning ascribed to such term
in the second recital of this Agreement.  GE Tennessee is an Initial Member and
on the Amendment Date becomes the assignee of all of GECC’s beneficial interests
and rights and remedies under this Agreement.

(v)



Section 2.44 is amended in its entirety and replaced by:

2.44  GE Truck Leasing Holdco.  “GE Truck Leasing Holdco” shall mean GE Capital
Truck Leasing Holding LLC, a Delaware limited liability company formerly GE
Capital Truck Leasing Holding Corp., a Delaware corporation.

(vi)



Section 2.46 is amended in its entirety and replaced by:

2.46 GECC Consolidated Group.  “GECC Consolidated Group” shall mean the
consolidated group, determined in accordance with Generally Accepted Accounting
Principles, of which GECC is the common parent until the Initial Restructuring
Date, on which date GE Capital US Holdings shall be substituted for GECC as the
common parent and then until the Final Restructuring Date, on which date GE
Capital Global Holdings will be substituted for GE Capital US Holdings as the
common parent.

(vii)



Section 2.53 (Indemnification Agreements) is amended by adding at its end the
following sentence:

For avoidance of doubt the Indemnification Agreements include the
Indemnification Agreements as confirmed by the Confirmation Letters.



3

--------------------------------------------------------------------------------

 



(viii)



Section 2.54 (Indemnification Satisfaction Date) is amended by replacing the
term “GECC” in the third line with the term “GE Tennessee”.

(ix)



Section 2.65 (Member) is amended by replacing the second sentence with the
following:

For the avoidance of doubt, Memco, GECC and GE Tennessee are not Members or
members of the Company.

(x)



Section 2.79 (Partnership Agreement) is amended in its entirety and replaced by
the following:

2.79  Partnership Agreement.  “Partnership Agreement” shall mean the Fifth
Amended and Restated Agreement of Limited Partnership dated as of March 18,
2015, by and among PTLC,  PAG,  GE Logistics Holdco,  GE Truck Leasing Holdco,
GE Tennessee, MBK Commercial Vehicles Inc. and MBK USA Commercial Vehicles Inc.,
as limited partners, and Company Sub, as general partner, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

3. Section 1.1(d) (Memco’s role on behalf of GE Tennessee) is amended by
replacing “GECC” each time it appears with “GE Tennessee as assignee of GECC”.

4. Section 1.8 (Accounting Matters) is amended by the addition of “or GE
Tennessee as assignee of GECC” immediately following “GECC” at the end of the
section.

5. Section 5.1 (Distributions) is amended by replacing the term “GECC” each time
it appears with “prior to the Amendment Date, GECC, and on and after the
Amendment Date, GE Tennessee”.

6. The final sentence of Section 5.2(c) (Company Allocations) is amended in its
entirety and replaced by the following:

GECC and GE Tennessee as assignee of GECC are not Members, have no Capital
Accounts, Member Interests or limited liability company or other equity
interests in the Company and shall not be allocated any Profits, Losses or other
items pursuant to this Article 5, including any special allocations.

7. The first sentence of Section 6.1 (Non-Managers) is amended in its entirety
and replaced by the following:

None of the Non-Managing Members, Memco, GECC or GE Tennessee shall participate
in the control of the business of the Company or have any power to act for or
bind the Company.





4

--------------------------------------------------------------------------------

 



8.Section 6.3(d) (Use of Cash)  is amended in its entirety and replaced by the
following:

(d)Until the Indemnification Satisfaction Date, the Managing Member shall pay
all of the Company’s cash and cash equivalents, except for Permitted Working
Capital, until the Amendment Date to GECC and from and after the Amendment Date
to GE Tennessee as required by the terms of this Agreement.

9.Section 6.4(a)(vii) (Restrictions on Managing Member) is amended in its
entirety and replaced by the following:

(vii) knowingly commit any act which would subject any Member, any Former GE
Member, GECC  or GE Tennessee as assignee of GECC to any liabilities of the
Company in any jurisdiction in which the Company transacts business, such
provision with respect to the Former GE Members, GECC or GE Tennessee as
assignee of GECC will survive the GE Termination Date;

10.Section 6.5(a) (Other Activities) is amended in its entirety and replaced by
the following:

(a)Any Member or Memco or GECC or GE Tennessee (each, an “Interested Party”) may
engage in or possess an interest in other business ventures of any nature or
description, independently or with others, whether presently existing or
hereafter created, and neither the Company nor any Member other than the
Interested Party shall have any rights in or to such independent ventures or the
income or profits derived therefrom.

11.The third sentence of Section 6.6 (Exculpation) is amended in its entirety
and replaced by the following.

The Managing Member shall indemnify, defend and hold harmless to the fullest
extent permitted by Law, the Company and each of its Members (other than the
Managing Member), each of the Former GE Members, GECC and GE Tennessee as
assignee of GECC from and against any claim or liability attributable to the
Managing Member’s willful misconduct or bad faith or where relating to a breach
by the Managing Member of its obligations as a fiduciary of the Company or to a
breach by the Managing Member of any of the terms and provisions of this
Agreement.

12.Sections 6.8(a) and 6.8(c) (Confidentiality) are amended by replacing the
term “GECC” each time it appears with the term “GECC and GE Tennessee”.

13.Sections 8.2(a) and (c) (Reports, Returns and Audits) are amended by
replacing the term “GECC” with the term “GE Tennessee”.

14.For purposes of Section 8.2(e) (Funding Loans), the Members acknowledge that
on the date hereof all right, title and interest of GECC in and to the Funding
Loans are being contributed and assigned to GE Tennessee and notwithstanding the
final clause of Section 8.2(e)(vii), the payments on the Funding Loans are not
required to be used by GE Tennessee to





5

--------------------------------------------------------------------------------

 



make payments with respect to the Bonds.  The Members agree that for income tax
purposes the Members will not treat the Bonds  as debt of the Company but
instead  will treat the Bonds as debt of a direct or indirect subsidiary of GE.

15.Section 9.2(d) (relating to grants of security interests in Member
Interests), is amended by adding “prior to the Amendment Date and to GE
Tennessee from and after the Amendment Date” after each reference to “GECC”.

16.Section 9.10(a) (restrictions on transfers of Member Interests related to the
Indemnity Agreements)  is amended by replacing each reference to the term “GECC”
with the term “GE Tennessee”

17.Articles 10 and 11 are amended in their entirety and replaced by the
following:

ARTICLE 10

 

MATTERS REGARDING THE FALL AWAY EVENT, THE BONDS AND DIRECT OBLIGATIONS TO GE
TENNESSEE

10.1Fall Away Event and Obligations of the Company to GE Tennessee..  Prior to
the Fall Away Event and the Redemption, the Company was obligated to pay 100% of
the total amount of the Interest Obligations and Maturity Obligations (as those
are required to be paid under the Bond Indenture), together with all expense
relating to the Bonds to the extent of the Company’s cash and cash equivalents,
except for Permitted Working Capital.  As a result of the Fall Away Event, (a)
the Company was obligated pursuant to the First Amended LLC Agreement to pay to
GECC 100% of the total amount of the Interest Obligations and Maturity
Obligations (as those are required to be paid under the Bond Indenture),
together with all expenses relating to the Bonds to the extent of the Company’s
cash and cash equivalents, except for Permitted Working Capital and (b) the
Company was relieved of any and all direct and indirect obligations to the
trustee and the noteholders under and with respect to the Bond Indenture.  As a
result of the Redemption, the Company’s obligation to pay to GECC was reduced
from 100% to 50.1% of the total amount of the Interest Obligations and Maturity
Obligations.  From March 17, 2015, the Company hereby agrees to pay by wire
transfer to GECC prior to the Amendment Date and to GE Tennessee from and after
the Amendment Date (instructions to be provided by GE Tennessee) 50.1% of the
total amount of the Interest Obligations and Maturity Obligations (within three
business days before such payments are required to be paid under the Bond
Indenture from time to time, without regard to any modifications of the Bond
Indenture after the Effective Time or any prepayment by GECC or GE Tennessee of
the Interest Obligations or Maturity Obligations after the Effective Time),
together with all expenses relating to the Bonds, (the “GECC Obligations”) to
the extent of the Company’s cash and cash equivalents, except for the Permitted
Working Capital, in advance of each original scheduled due date (as reflected in
the Bond Indenture) as though GECC or GE Tennessee, as applicable, were the
Trustee under the Bond Indenture.  Such payments shall be deemed distributions
in proportion to the Percentage Interests of each of the Members, with the
amounts that are deemed distributions to each of the Members deemed to be



6

--------------------------------------------------------------------------------

 



payments to GECC or GE Tennessee, as applicable, of such Member’s respective
obligations under its Backstop Indemnity Obligation.

10.2Third-Party Sale.  If an Event of Default with respect to PTLC or PAG has
occurred under any of the Indemnification Agreements which is continuing, GE
Tennessee will immediately have the right at any time thereafter to cause the
Company to Sell to a third party at a price for cash, and upon other terms and
conditions, all as determined in good faith by GE Tennessee, all or a portion of
the Company Sub or all or a portion of the Company Sub’s Partnership Interest
sufficient as determined in good faith by GE Tennessee to cure the Event of
Default (each, a “Third-Party Sale”), in addition to any of its other rights and
remedies under this Agreement or the Indemnification Agreements.  The expenses
of such Third-Party Sale shall be paid from the gross proceeds of such
Third-Party Sale and the net proceeds of such Third- Party Sale shall be
available for distribution by the Company in accordance with the provisions of
Sections 5.1 and 10.1.  No such Third-Party Sale will Transfer directly or
indirectly the Company Sub’s rights as general partner of the Partnership.  Upon
the consummation of (a) any Sale of all of the Company Sub or all of the Company
Sub’s Partnership Interest, if the Company Sub is then the general partner of
the Partnership, the Company Sub’s general partner Partnership Interest shall
automatically convert into a limited partner Partnership Interest and, effective
immediately prior to such conversion, PTLC’s interest in the Partnership shall
automatically convert into a general partner Partnership Interest and (b) any
Sale of any portion of the Company Sub’s Partnership Interest at a time when the
Company Sub is the general partner of the Partnership, such Sold Partnership
Interest shall automatically convert to a limited partner Partnership Interest.

 

10.3Maturity.    Provided that no Event of Default has occurred under any of the
Indemnification Agreements which is continuing, no later than one (1) year prior
to the Maturity Date, the Members will meet with GE Tennessee at a mutually
agreeable time and location to attempt to decide jointly whether to pursue one
of the following in order for PTLC and PAG (directly and/or by payment of the
Company’s available cash) to pay to GE Tennessee all Indemnified Amounts (as
that term is defined in the Indemnity Agreements): (a) contributing cash to the
Company in the form of additional Capital Contributions to allow the Company to
pay to GE Tennessee the Indemnified Amounts; (b) pursuing an additional bond or
other financing to allow the Company to pay the Indemnified Amounts to GE
Tennessee (a “Financing”) or (c) pursuing one (1) or more equity offerings by
the Company or the Company Sub, either of newly issued Member Interests or of
Partnership Interests held by Company Sub, the proceeds of which shall be used
to pay to GE Tennessee the Indemnified Amounts, and which would include the
automatic conversion of the Managing Member’s Partnership Interest effective
immediately prior to such sale into a general partner Partnership Interest with
respect to any sale



7

--------------------------------------------------------------------------------

 



of all of the Partnership Interest held by Company Sub if such conversion has
not previously occurred (an “Equity Offering”).  If (i) the Members and GE
Tennessee cannot agree in each Member’s and GE Tennessee’s respective sole
discretion on the method for paying the Indemnified Amounts to GE Tennessee in a
reasonable period of time in advance of the Maturity Date, and the Penske
Members and PAG have not provided sufficient evidence satisfactory to GE
Tennessee (in the reasonable discretion of GE Tennessee) of the ability and
intent of the Penske Members and PAG to pay to GE Tennessee the Indemnified
Amounts, or (ii) an Event of Default has occurred under any of the
Indemnification Agreements which is continuing, then, commencing one hundred
eighty (180) days prior to the Maturity Date, upon notice by GE Tennessee
delivered to the Managing Member no later than one hundred fifty (150) days
prior to the Maturity Date (the “Transaction Notice”), GE Tennessee will have
the right in its sole discretion, absent an agreement in writing among GE
Tennessee, the Penske Members and PAG (which agreement in writing shall be at
the sole discretion of GE Tennessee) to another course of action (an “Alternate
Transaction”), which shall be to pursue, and to cause the Company and/or the
Company Sub to consummate, a Third-Party Sale, Financing or Equity Offering on
terms negotiated by GE Tennessee in good faith, without any guarantees, pledges
or contributions by the other Members or their respective Parent Companies or GE
Tennessee (or any of their Affiliates); provided that the Members will, upon
request by GE Tennessee, absent an Alternate Transaction, support a Financing
with their own obligations to pay to the same extent the Members are obligated
to GE Tennessee under the Indemnification Agreements and with collateral to the
same extent such collateral supports the obligations to GE Tennessee under the
Indemnification Agreements.  Upon receipt of the Transaction Notice, promptly
and in any event within the immediately succeeding ninety (90)-day period
thereafter (or such other period as agreed to by the Members and GE Tennessee),
the Penske Members will have the opportunity to demonstrate to GE Tennessee that
the consummation of a Third-Party Sale, Financing or Equity Offering, as
applicable, would result in a material disproportionate adverse tax impact on
the Penske Members or any of their Parent Companies or PAG compared to the GECC
Consolidated Group related to such Members’ Member Interest or Partnership
Interest assuming for purposes of this determination that the Former GE Members
had remained a party to this Agreement and that the Redemption had not occurred
(the “Rebuttal”).  If a Rebuttal is received by GE Tennessee, the Penske Members
will have the opportunity to propose alternate structures for the Third-Party
Sale, Financing or Equity Offering, as applicable, to minimize the effect of
such adverse tax impacts (the “Alternative Structure” or “Alternative
Structures”) and GE Tennessee will use its commercially reasonable efforts to
assist the Penske Members or PAG with devising such Alternative Structure(s),
but GE Tennessee shall not be obligated to utilize such Alternative Structure(s)
if such structures are not reasonably



8

--------------------------------------------------------------------------------

 



acceptable to GE Tennessee.  The Members and GE Tennessee hereby agree that in
no event will indemnification be required for any potential adverse tax impacts
arising in connection with the consummation of a Third-Party Sale, Financing or
Equity Offering or Alternative Structure.  For the avoidance of doubt, (I) the
opportunity to provide a Rebuttal or propose Alternative Structures by the
Penske Members or PAG does not in any way affect or limit the right of GE
Tennessee to consummate a Third-Party Sale, Financing or Equity Offering
pursuant to this Section 10.3, (II) a Third-Party Sale, Financing or Equity
Offering contemplated by this Section 10.3 need not be consummated prior to or
simultaneously with the payment of the Maturity Obligations due on the Bonds at
maturity and (III) nothing in this Section 10.3 or elsewhere will limit
Tennessee’s rights and remedies under any other provision of this Agreement or
the Indemnification Agreements.

10.4Backstop Indemnity Obligations and Reinstatement.    Notwithstanding
anything in this Agreement or the Indemnification Agreements to the contrary,
PTLC’s and PAG’s respective Backstop Indemnity Obligations shall continue to be
effective, or be reinstated, as the case may be, if at any time payment of any
of the funds from the Company to or for the account of GECC or GE Tennessee is
rescinded or must otherwise be restored or returned upon any Bankruptcy of any
Member or its Affiliates or otherwise. In addition, if at any time following the
Indemnification Satisfaction Date any payment to GECC or GE Tennessee pursuant
to this Article 10 (or Article 10 as previously in force) or under the Backstop
Indemnity Obligations is rescinded or must be restored or returned for any
reason, the obligations of the Company to make the payments required under this
Article 10 shall be reinstated or continue in full force and effect until those
payments are restored to GE Tennessee and until that date, the provisions of
Section 5.1 and 6.3(d), as in effect on the date hereof, shall be reinstated or
continue in full force and effect as if the Indemnification Satisfaction Date
had not occurred.

 

10.5Memco and GE Tennessee.    Each of the Members and the Company acknowledge
and agree that (a) GECC is through the Amendment Date and GE Tennessee is from
and after the Amendment Date a third party beneficiary of the GE Protection
Provisions and (b) Memco has agreed to take any actions requested by GE
Tennessee to enforce the provisions of this Article 10 and the other GE
Protective Provisions.



9

--------------------------------------------------------------------------------

 



ARTICLE 11

LIABILITY OF MEMBERS, MEMCO, GECC AND GE TENNESSEE

11.1Liability of Members, Memco, GECC and GE Tennessee.

(a)Except as otherwise specifically provided by the Act, no Member will be
liable for any debt, obligation or liability of the Company or of any other
Member or have any obligation to restore any deficit balance in its Capital
Account solely by reason of being a Member of the Company.  None of Memco,
GECC or GE Tennessee will be liable for any debt, obligation or liability of the
Company or any Member.  For the avoidance of doubt, the immediately preceding
sentence does not amend or alter the terms of the Redemption Agreement, dated of
even date herewith, between the Company and Memco (the “Redemption Agreement”).

(b)Notwithstanding any other provision of this Agreement or any duty otherwise
existing at Law or in equity, none of the Non-Managing Members, Memco, GECC or
GE Tennessee will, to the maximum extent permitted by Law,  including Section
18-1101(d) of the Act, owe any fiduciary duties to the Company, the other
Members or any other Person bound by this Agreement as long as the Non-Managing
Members, Memco, GECC and GE Tennessee act, subject to their rights under
Subsection 11.1(c), in accordance with the implied contractual covenant of good
faith and fair dealing, including good faith reliance on the provisions of this
Agreement.  The provisions of this Agreement, to the extent that they expand or
restrict or eliminate the duties and liabilities of any Non-Managing Member,
Memco, GECC or GE Tennessee otherwise existing at Law or in equity, are agreed
by the Members to modify to that extent the other duties and liabilities of the
Non-Managing Members, Memco, GECC or GE Tennessee.

(c)Except as expressly provided in this Agreement, whenever in this Agreement a
 Non-Managing Member, Memco, GECC or GE Tennessee is permitted or required to
take any action or to make a decision, the Non-Managing Member, Memco, GECC or
GE Tennessee may take the action or make the decision in its sole discretion,
and each of the Non-Managing Member, Memco, GECC and GE Tennessee may consider,
and make its determination based on, the interests and factors as it desires.

18.Notices delivered to Memco on or after the Amendment Date shall be given in
accordance with Section 13.1 to:

 

c/o GE Capital US Holdings, Inc.

201 Main Avenue

Norwalk CT 06851

Attention:  Managing Director – Business Development

Facsimile:  203-229-5742

Email: john.gamber@ge.com

 





10

--------------------------------------------------------------------------------

 



with a copy to:

c/o GE Capital U.S Holdings,, Inc.

 

901 Main Avenue, 6th Floor

 

Norwalk, Connecticut 06851

 

Attention: Executive Counsel – Mergers & Acquisitions

 

Facsimile:  203-286-2181

 

Email: mark.landis@ge.com

 

19.The third sentence of section 15.1 of the Original Agreement is amended in
its entirety and replaced by the following:

In addition, if any amendment, modification or waiver of any provision in this
Agreement other than the GE Protection Provisions could reasonably be expected
to have a material adverse impact on GE Tennessee as assignee of GECC, any
Former GE Member, any GE Protection Provision or the ability of the Company to
pay its obligations to GE Tennessee as they come due, such amendment,
modification or waiver shall require the prior written consent of Memco in its
sole discretion.

 

20.Section 15.6 of the Original Agreement is amended in its entirety and
replaced by the following:

15. 6No Third-Party Rights.  Other than the rights of GECC, GE Tennessee as
assignee of GECC and the Initial GE Members with respect to the GE Protection
Provisions, which shall be enforced by Memco or its assignees, nothing in this
Agreement shall be deemed to create any right in any person not a party hereto
(other than the permitted successors and assigns of a party hereto) and this
Agreement shall not be construed in any respect to be a contract in whole or in
part for the benefit of any third party (except as aforesaid). 

21.Consent to Amendment.  This Amendment constitutes consent by GE Tennessee to
the amendment of the Organizational Documents of the Company pursuant to Section
4(b)(vi) of the COFIS Agreements.

22.Entire Understanding; Amendments.  Except as expressly amended by this
Amendment, the Original Agreement remains in full force and effect.  The
Original Agreement as amended by this Amendment constitutes the entire
understanding among the Company, PTLC, PAG and Memco relative to the subject
matter thereof.  For preclusion of doubt, this Amendment does not modify or
amend any rights or obligations of the Company or any Members, Memco or GECC
with respect to events or circumstances arising or existing prior to the
Amendment Date, which matters will continue to be governed by the limited
liability company agreement of the Company in effect at the applicable time, and
does not waive or release any claim of the Company, any Member, Memco, GECC or
GE Tennessee with respect to any event or circumstance arising or existing prior
to the Amendment Date.





11

--------------------------------------------------------------------------------

 



23.Advice of Counsel.  Each of the Company, PTLC, PAG and Memco acknowledges
that it has been advised by counsel in connection with the execution of this
Amendment and is not relying upon oral representations or statements
inconsistent with the terms and provisions of this Amendment.

24.Severability.  If any part of this Amendment is contrary to, prohibited by,
or deemed invalid under applicable Laws as defined in the Original Agreement,
such provision shall be inapplicable and deemed omitted to the extent so
contrary, prohibited or invalid, but the remainder hereof shall not be
invalidated thereby and shall be given effect so far as possible.

25.Captions and Parentheticals.  The captions at various places in this
Amendment and parentheticals following section references are intended for
convenience only and do not constitute and shall not be interpreted as part of
this Amendment.

26.Counterparts; Electronic Signatures.  This Amendment may be executed in any
number of separate counterparts and by different parties hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement.  Delivery of
a counterpart hereto by facsimile transmission or by electronic transmission of
an Adobe portable document format file (also known as a “PDF file”) shall be as
effective as delivery of an original counterpart hereto. 

27.GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE APPLIED TO
CONTRACTS TO BE PERFORMED WHOLLY WITHIN THE STATE OF DELAWARE AND WITHOUT
REFERENCE TO ANY CONFLICT OF LAW RULES THAT MIGHT LEAD TO THE APPLICATION OF THE
LAWS OF ANY OTHER JURISDICTION. 

 

 



12

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Amendment  Date.

 

 

LJ VP HOLDINGS LLC

 

 

 

 

By: Penske Truck Leasing Corporation, its Managing Member

 

 

 

 

 

 

 

By:

/s/Brian Hard

 

 

Name:  Brian Hard

 

 

Title:  President and Chief Executive Officer

 

 

 

 

 

 

 

MANAGING MEMBER:

 

 

 

 

PENSKE TRUCK LEASING

 

CORPORATION

 

 

 

 

 

 

 

By:

/s/Brian Hard

 

 

Name:  Brian Hard

 

 

Title:  President and Chief Executive Officer

 





AMENDMENT TO LJ VP HOLDINGS LLC AGREEMENT

SIGNATURE PAGE

--------------------------------------------------------------------------------

 



 

MEMBER:

 

 

 

PENSKE AUTOMOTIVE GROUP, INC.

 

 

 

 

 

 

By:

/s/J.D. Carlson

 

 

Name: J.D. Carlson

 

 

Title:  CFO

 





AMENDMENT TO LJ VP HOLDINGS LLC AGREEMENT

SIGNATURE PAGE

--------------------------------------------------------------------------------

 



 

 

AND JOINED IN FOR PURPOSES OF THE GE PROTECTION PROVISIONS:

 

 

 

 

GE Capital Memco, LLC, a Delaware limited liability company

 

 

 

 

By: GE Capital Truck Leasing Holding LLC, its sole manager

 

 

 

By: General Electric Credit Corporation of Tennessee, its manager

 

 

 

 

By:

/s/Ryan P. Doherty

 

Name: Ryan P. Doherty

 

Title:   Secretary and Authorized Signer

 

Consent as third party beneficiary:

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/Christina L. Selby

 

 

Name: Christina L. Selby

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CREDIT CORPORATION OF TENNESSEE

 

 

 

 

 

 

 

 

By:

/s/Anthony J. Iannini

 

 

Name: Anthony J. Iannini

 

 

Title:   Assistant Secretary and Authorized Signer

 

 

 

AMENDMENT TO LJ VP HOLDINGS LLC AGREEMENT

SIGNATURE PAGE

--------------------------------------------------------------------------------